DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Repper on 7/7/2022.
Claim 1 is allowable. Claims 8-10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 4/21/2021, is hereby withdrawn and claims 8-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application has been amended as follows: 
Claim 1 should read "1. (Currently Amended) A band to be attached to a wrist-worn device body including a case, a lug provided at a side face of the case, a pin supported by the lug, and an attachment face, the band comprising:
a band body;
a coupler body member coupled to an end portion of the band body, the coupler body member being provided with a contact face abuttable against the attachment face and a guide groove into which the pin is insertable; and
a fixing member attached to the coupler body member to be movable between:
a fixing position for biasing the pin, inserted into the guide groove, in a direction away from the attachment face to fix the coupler body member onto the wrist-worn device body, and
an attaching-detaching position for enabling insertion of the pin into the guide groove and detachment of the pin inserted into the guide groove, the fixing member being attached pivotally in a first direction from the attaching-detaching position toward the fixing position and in a second direction from the fixing position toward the attaching- detaching position,
the fixing member including:
a base end member to be pivotally attached to the coupler body member;
a lever member pivotally attached to the base end member and biasing the pin;
a first elastic member configured to bias the lever member to pivot in the first direction, the lever member being configured to bias the pin with an elastic force of the first elastic member; 
a second elastic member configured to bias the base end member to pivot in the first direction; and wherein the fixing member is configured to avoid contact with the case when the fixing member pivots between the attaching detaching position and the fixing position.
Claim 8 should read “8.  The band according to claim 1, wherein the fixing member includes the lever member pivotally attached to the coupler body member and configured to bias the pin, the fixing member includes a third elastic member configured to bias the lever member to pivot in the first direction, and the lever member is configured to bias the pin with an elastic force of the third elastic member.”
Claim 9 should read “9.  The band according to claim 1, wherein the fixing member includes the lever member pivotally attached to the coupler body member and configured to bias the pin, and the lever member is elastically deformable when coming in contact with the pin at the fixing position to bias the pin with an elastic force of the lever member.” 
Claim 11 should read “11. (Currently Amended) A wrist-worn device comprising:
a wrist-worn device body including a case, a lug provided at a side face of the case, a pin supported by the lug, and an attachment face;
a band body attached to the wrist-worn device body;
a coupler body member coupled to an end portion of the band body, the coupler body member being provided with a contact face abuttable against the attachment face and a guide groove into which the pin is insertable; and
a fixing member attached to the coupler body member to be movable between:
a fixing position for biasing the pin, inserted into the guide groove, in a direction away from the attachment face to fix the coupler body member onto the wrist-worn device body, and
an attaching-detaching position for enabling insertion of the pin into the guide groove and detachment of the pin inserted into the guide groove, the fixing member being attached pivotally in a first direction from the attaching-detaching position toward the fixing position and in a second direction from the fixing position toward the attaching- detaching position,
the fixing member including:
a base end member to be pivotally attached to the coupler body member;
a lever member pivotally attached to the base end member and biasing the pin;
a first elastic member configured to bias the lever member to pivot in the first direction, the lever member being configured to bias the pin with an elastic force of the first elastic member; 
a second elastic member configured to bias the base end member to pivot in the first direction; and wherein the fixing member avoids contact with the case when the fixing member pivots between the attaching detaching position and the fixing position.”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a band to be attached to a wrist-worn device body including a case, a band body, a coupler body member, a fixing member, an attaching-detaching position, a first and second elastic member, a fixing position for biasing a pin inserted into the guide groove, and a lever member, the first elastic member bias the lever member to pivot in the first direction, the lever member being configured to bias the pin with an elastic force, and wherein the fixing member avoids contact with the case when the fixing member pivots between the attaching-detaching position and the fixing position to overcome the prior art.  The prior art references do not disclose the specific relationship between the elastic members biasing in certain directions, lever member, fixing member, band body, and the coupler body member as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of levers, couplers, multiple elastic members, pins, guide grooves, and band bodies are known to be used in the watch strap attachment art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677